In an action, inter alia, to recover damages for alleged employment discrimination, the plaintiff appeals from an order of the Supreme Court, Queens County (Glover, J.), dated February 28, 2003, which granted the motion of the defendants Saint Vincent Catholic Medical Centers and St. John’s Queens Hospital pursuant to CFLR 3211 (a) (7) to dismiss the complaint insofar as asserted against them for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The plaintiff sought, inter alia, to recover damages for retali*524ation under State of New York and City of New York employment discrimination laws (see Executive Law § 296 [7]; Administrative Code of City of NY § 8-107 [7]). Those causes of action were properly dismissed insofar as asserted against the respondents. The plaintiff could not establish an element of a prima facie case of retaliation, namely, an adverse employment action as a result of the retaliation (see Galabya v New York City Bd. of Educ., 202 F3d 636 [2000]; Richardson v New York State Dept, of Correctional Serv., 180 F3d 426, 446 [1999]; Wanamaker v Columbian Rope Co., 108 F3d 462, 466 [1997]; Matter of Pace Univ. v New York City Commn. on Human Rights, 85 NY2d 125 [1995]; Ballen-Stier v Hahn & Hessen, 284 AD2d 263 [2001]; Torge v New York Socy. for Deaf, 270 AD2d 153 [2000]; Pace v Ogden Servs. Corp., 257 AD2d 101, 104 [1999]). Altman, J.P., Florio, Luciano and Mastro, JJ., concur.